 

exhibit 10.9

 

FORM OF
SUBSCRIPTION AND SUPPORT AGREEMENT

 

This SUBSCRIPTION AND SUPPORT AGREEMENT (this “Agreement”), dated as of November
14, 2013, is made by and between Blue Eagle Holdings, L.P., a Delaware limited
partnership (“Parent”), and the undersigned shareholder of the Company (the
“Investor”). Parent and the Investor are sometimes individually referred to
herein as a “Party” and collectively as the “Parties.” Capitalized terms used
but not defined herein shall have the meanings set forth in the Merger Agreement
(as defined herein).

 

RECITALS

 

A.           Immediately following the execution and delivery of this Agreement,
Parent, Innotrac Corporation, a Georgia corporation (the “Company”), and Blue
Eagle Acquisition Sub, Inc., a Georgia corporation and a wholly-owned subsidiary
of Parent (“Purchaser”), will enter into an Agreement and Plan of Merger, dated
as of the date hereof (the “Merger Agreement”).

 

B.           On the terms and subject to the conditions set forth in the Merger
Agreement, (i) Purchaser will commence a tender offer to purchase (the “Offer”)
all of the issued and outstanding shares of common stock of the Company, par
value $0.10 per share (the “Common Stock”), at an offer price equal to the Offer
Price payable to the seller in cash, without interest, subject to withholding of
taxes required by applicable Law and (ii) following the consummation of the
Offer and at the Effective Time, Purchaser will merge with and into the Company
(the “Merger”), with the Company continuing as the surviving corporation,
whereby each issued and outstanding share of Common Stock (other than Excluded
Shares) will be converted into the right to receive the Common Merger
Consideration payable to the seller in cash, without interest, subject to
withholding of taxes required by applicable Law.

 

C.           The Investor beneficially owns the number of shares of Common Stock
set forth opposite the Investor’s name on Schedule I hereto under the heading
“Investor Owned Shares” (such shares of Common Stock, together with any other
shares of Common Stock the beneficial ownership of which is directly or
indirectly acquired by the Investor until the termination of this Agreement
pursuant to the terms hereof, are collectively referred to herein as the
“Investor Owned Shares”).

 

D.           At the Subscription Closing (as defined herein), the Investor will
acquire from Parent, and Parent will issue and deliver to the Investor the
number of shares of Preferred Units in Investor (“Preferred Units”) set forth
opposite the Investor’s name on Schedule I hereto under the heading “Purchased
Units” (such Preferred Units, the “Purchased Units”). Such transaction is hereby
referred to as the “Subscription.”

 

E.           In order to facilitate the transactions contemplated by this
Agreement in accordance with the requirements of Rule 14d-10(a)(2) promulgated
under the Exchange Act with respect to the Offer, the Investor will not tender
any of the Investor Owned Shares in connection with the Offer.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

 

 

 

ARTICLE I

 

SUBSCRIPTION

 

Section 1.1           Subscription. Upon the terms and subject to the conditions
of this Agreement, at the Subscription Closing, (a) Parent will issue and
deliver to the Investor the Purchased Units free and clear of all Liens other
than any such Lien arising hereunder and any applicable restriction on transfer
under applicable securities Law, and (b) in consideration for such Purchased
Units, the Investor will make a capital contribution to Parent in the aggregate
amount of __________. Such capital contribution shall be made by wire transfer
of immediately available funds at the Subscription Closing.

 

Section 1.2           Subscription Closing. Subject to the satisfaction or
waiver of the conditions to the Subscription set forth in Section 1.3, the
closing of the Subscription (the “Subscription Closing”) will take place
immediately after Purchaser’s acceptance of the shares of Common Stock tendered
pursuant to the Offer at the offices of Kilpatrick Townsend & Stockton LLP, 1100
Peachtree Street NE, Suite 2800, Atlanta, Georgia 30309-4528. At the
Subscription Closing, the Investor will deliver or cause to be delivered to
Parent a counterpart signature page to the Amended and Restated Limited
Partnership Agreement of Parent, in substantially the form attached hereto as
Exhibit A (the “Limited Partnership Agreement”). Upon receipt of the foregoing
deliveries by Parent, and effective as of the Subscription Closing, the Investor
will be admitted as a limited partner of Parent. The rights, privileges and
preferences of the Purchased Units issued to the Investor shall be as set forth
in the Limited Partnership Agreement. The date upon which the Subscription
Closing occurs is the “Subscription Closing Date”.

 

Section 1.3           Conditions to Subscription.

 

(a)           Conditions to Parent’s Obligations. The obligations of Parent to
consummate the Subscription are subject to the satisfaction or waiver by Parent
of the following conditions:

 

(i)           all of the conditions to the consummation of the Merger under the
Merger Agreement shall have been satisfied;

 

(ii)          the representations and warranties of the Investor contained in
Article IV of this Agreement shall be true and correct in all material respects
as of the date of this Agreement and as of the Subscription Closing Date with
the same force and effect as if made on and as of such date;

 

(iii)         the Investor shall have performed in all material respects all of
its obligations under this Agreement required to be performed by it at or prior
to the Subscription Closing; and

 

(iv)         no Restraint shall be in effect enjoining, restraining, preventing
or prohibiting the consummation of the Subscription or making the consummation
of the Subscription illegal.

 

(b)           Conditions to Investor’s Obligations. The obligations of the
Investor to consummate the Subscription are subject to the satisfaction or
waiver by the Investor of the following conditions:

 

(i)         all of the conditions to the consummation of the Merger under the
Merger Agreement shall have been satisfied;

 

 

 

 

(ii)         the representations and warranties of Parent contained in Article V
of this Agreement shall be true and correct in all material respects as of the
date of this Agreement and as of the Subscription Closing Date with the same
force and effect as if made on and as of such date;

 

(iii)        Parent shall have performed in all material respects all of its
obligations under this Agreement required to be performed by it at or prior to
the Subscription Closing; and

 

(iv)        no Restraint shall be in effect enjoining, restraining, preventing
or prohibiting the consummation of the Subscription or making the consummation
of Subscription illegal.

 

ARTICLE II

 

COVENANTS REGARDING INVESTOR OWNED SHARES

 

Section 2.1           Agreement Not to Tender. The Investor agrees that he shall
not, without the prior written consent of Parent, directly or indirectly, tender
the Investor Owned Shares into the Offer in any manner. The Investor agrees to
comply in all respects with Rule 14e-5 promulgated under the Exchange Act
(notwithstanding whether the Investor would be subject to Rule 14e-5).

 

Section 2.2           Voting Agreement.

 

(a)          From and after the date hereof, at any meeting of the Company’s
shareholders (or any adjournment or postponement thereof), however called, the
Investor separately agrees to vote (or cause to be voted) in person or by proxy
all of the Investor Owned Shares:

 

(i)          in favor of (and shall provide written consent to) the approval of
the Merger Agreement and the Transaction (and in favor of any actions and
proposals required, or submitted for approval at any meeting of the Company
shareholders, in furtherance thereof);

 

(ii)         against (and shall not provide any written consent to) any proposal
presented to the Company’s shareholders for approval at any meeting of the
Company’s shareholders, or any written consent in lieu thereof, if the action,
transaction or agreement that is the subject of such proposal, following
approval by the Company’s shareholders would reasonably be expected, directly or
indirectly, to result in a breach by the Company of any covenant,
representation, warranty or other obligations of the Company set forth in the
Merger Agreement; and

 

(iii)        against (and shall not provide any written consent to) the
following actions or proposals (other than the Transaction): (A) any Takeover
Proposal; (B) the adoption of any Acquisition Agreement or any other agreement
relating to a Takeover Proposal, (C) any nominee for election to the Board other
than (x) a Person nominated by the Board or any committee thereof and/or (y)
Scott D. Dorfman; or (D) any other action or proposal to be voted upon by the
Company’s shareholders at any meeting of the Company’s shareholders, or any
written consent in lieu thereof, if such action or proposal would reasonably be
expected, to prevent, impede, interfere with, delay, postpone or adversely
affect the Transaction.

 

(b)         The Investor agrees to cause the Investor Owned Shares to be duly
counted for purposes of determining that a quorum is present and for purposes of
recording the results of any vote or consent required pursuant to Section
2.2(a).

 

 

 

 

(d)          Parent acknowledges that the Investor has entered into this
Agreement solely in the Investor’s capacity as the record or beneficial owner of
the Investor Owned Shares (and not in any other capacity, including any capacity
as a director or officer of the Company). Nothing herein shall limit or affect
any actions taken by the Investor in the Investor’s capacity as a director or
officer of the Company, or require the Investor to take any action in the
Investor’s capacity as a director or officer of the Company. Without limiting
the foregoing, and for the avoidance of doubt, nothing in this Section 2.2(c)
shall affect any of the rights or remedies of Parent and Purchaser under the
Merger Agreement or relieve the Company from any breach or violation of the
Merger Agreement caused by any action or omission of the Investor (in the
Investor’s capacity as a director or officer of the Company or otherwise).

 

Section 2.3           Irrevocable Proxy.

 

(a)          In furtherance of the Investor’s agreements in Sections 2.1 and 2.2
of this Agreement, the Investor hereby appoints Parent and Parent’s designees,
and each of them individually, as the Investor’s proxy and attorney-in-fact
(with full power of substitution) (the “Proxyholders”), for and in the name,
place and stead of the Investor, to vote all Investor Owned Shares owned by the
Investor (at any meeting of the Company’s shareholders (or any adjournment or
postponement thereof), however called), or to execute one or more written
consents in respect of the Investor Owned Shares with respect to the matters
described in Section 2.2(a) of this Agreement. If the Investor fails for any
reason to be counted as present or to vote (including by written consent, if
applicable) the Investor Owned Shares in accordance with the requirements of
Section 2.2(a) above, then Parent shall have the right to cause to be present or
vote the Investor Owned Shares in accordance with the provisions of Section
2.2(a). The Proxyholders may not exercise this irrevocable proxy on any matter
except as provided above. The Investor may vote the Investor Owned Shares on all
other matters.

 

(b)          The proxy granted pursuant to Section 2.3(a) shall (i) be valid and
irrevocable until the valid termination of this Agreement in accordance with (or
as otherwise provided in) Article VI hereof and (ii) automatically terminate
upon the valid termination of this Agreement in accordance with (or as otherwise
provided in) Section 6.1 hereof. The Investor represents that any and all other
proxies and powers of attorney heretofore given in respect of the Investor Owned
Shares are revocable, and that such other proxies have been revoked. The
Investor affirms that the foregoing proxy is: (A) given (I) in connection with
the execution of the Merger Agreement and (II) to secure the performance of the
Investor’s duties under this Agreement, (B) coupled with an interest and may not
be revoked except as otherwise provided in this Agreement and (C) intended to be
irrevocable prior to valid termination of this Agreement or as otherwise
provided in Section 6.1 hereof. All authority herein conferred shall survive the
death, bankruptcy or incapacity of the Investor and shall be binding upon the
heirs, estate, administrators, personal representatives, successors and assigns
of the Investor.

 

Section 2.4           Documentation and Information. The Investor (i) consents
to and authorizes the publication and disclosure by Parent of the Investor’s
identity and holdings of the Investor Owned Shares and the nature of the
Investor’s commitments, arrangements and understandings under this Agreement, in
any press release, the Offer Documents or any other disclosure document required
in connection with the Transaction, and (ii) will use reasonable best efforts to
give to Parent, as promptly as practicable, any information reasonably related
to the foregoing as it may reasonably require for the preparation of any such
disclosure documents. The Investor will use reasonable best efforts to notify
Parent, as promptly as practicable, of any required corrections with respect to
any written information supplied by the Investor specifically for use in any
such disclosure document, if and to the extent the Investor becomes aware that
any such information has become false or misleading in any material respect.

 

Section 2.5           Other Actions. The Investor agrees not to enter into any
agreement or commitment with any Person the effect of which would, or would
reasonably be expected to, violate, be inconsistent with or otherwise frustrate
the purposes of the provisions and agreements set forth in this Article II.

 

 

 

 

ARTICLE III

 

STANDSTILL AND NON-SOLICITATION

 

Section 3.1           Standstill in Respect of Investor Owned Shares. The
Investor hereby agrees that, from and after the date hereof until the earlier of
the Effective Time and the valid termination of the Merger Agreement, the
Investor shall not, directly or indirectly, unless (i) specifically requested by
Parent in writing or (ii) expressly contemplated by the terms of this Agreement
or the Merger Agreement:

 

(a)          sell, transfer, tender, pledge, encumber, assign or otherwise
dispose of (collectively, a “Transfer”), or enter into any contract, option or
other agreement with respect to, or consent to, a Transfer of, any or all of the
Investor Owned Shares; provided that this Section 3.1(a) shall not limit or
preclude the Investor’s right to Transfer any Investor Owned Shares to any
Permitted Transferee solely for estate planning or charitable purposes, provided
that, (i) the Investor provides at least three Business Days advance written
notice to Parent of such proposed transfer (including providing such other
information and documentation related to the proposed Permitted Transferee as
Parent may reasonably request), (ii) such Permitted Transferee agrees in a
written agreement with Parent in form and substance satisfactory to Parent, in
its reasonable discretion, to hold the Investor Owned Shares pursuant to, and to
be bound by, the terms and conditions of this Agreement as an “Investor”
hereunder, and to make each of the representations and warranties (which may be
made in reliance upon a certificate from the Investor) hereunder in respect of
the Investor Owned Shares transferred as the Investor shall have made hereunder
and (iii) an opinion, in form and substance reasonably acceptable to Parent, of
counsel that is knowledgeable in securities matters to the effect that such
Transfer was made in accordance with applicable securities Laws and that this
Agreement is binding upon and enforceable against such Permitted Transferee;
provided, further, in the event that any proposed Permitted Transferee does not
comply with the obligations imposed hereunder with respect to the Investor Owned
Shares purported to be transferred to such Person, such transfer shall be deemed
null and void ab initio;

 

(b)          acquire, offer to acquire, or agree to acquire, directly or
indirectly, by purchase or otherwise, any assets of the Company or any Company
Subsidiary;

 

(c)          make, or in any way participate in, directly or indirectly, any
“solicitation” of “proxies” (as such terms are used in the rules of the
Securities and Exchange Commission) to vote or consent to, or otherwise take any
action intended to advise or influence any Person with respect to the voting of,
or giving consent with respect to, any voting securities of the Company, other
than in support of the Transaction and the Merger Agreement;

 

(c)          make any public announcement with respect to, or submit a proposal
for, or offer for (with or without conditions) any extraordinary transaction
involving the Company, any Company Subsidiary or their securities or assets;

 

(d)          form, join or in any way participate in a “group” (as defined in
Section 13(d)(3) of the Exchange Act) in connection with any of the foregoing;

 

(e)          seek, in any way which may be reasonably likely to require, involve
or trigger public disclosure of such request pursuant to applicable Law, to have
any provision of this Section 3.1 amended, modified or waived; or

 

(f)          otherwise take, directly or indirectly, any actions with the
purpose of avoiding or circumventing any provision of this Section 3.1 or which
would reasonably be expected to have the effect of preventing, impeding,
interfering with or adversely affecting the consummation of the Transaction or
its ability to perform the Investor’s obligations under this Agreement.

 

 

 

 

Any action taken in violation of the foregoing shall be null and void ab initio.

 

Section 3.2           Dividends, Distributions, Etc. in Respect of Investor
Owned Shares; Additional Investor Owned Shares. In the event of a share dividend
or share distribution, or any change in the shares of Common Stock by reason of
any share dividend or share distribution, split-up, recapitalization,
combination, exchange of shares or the like, the term “Investor Owned Shares”
shall be deemed to refer to and include the Investor Owned Shares as well as all
such share dividends and share distributions and any securities into which or
for which any or all of the Investor Owned Shares may be changed or exchanged or
which are received in such transaction. The Investor hereby agrees, during the
term of this Agreement, to promptly notify Parent of any new shares of Common
Stock acquired by the Investor, if any, after the execution of this Agreement.
Any such shares of Common Stock shall be subject to the terms of this Agreement
as though owned by the Investor on the date of this Agreement.

 

Section 3.3           Competing Proposals in Respect of Investor Owned Shares.

 

(a)          The Investor shall not, and shall use reasonable best efforts to
ensure that each of the Investor’s Representatives and Affiliates do not,
directly or indirectly: (i) solicit or initiate, or knowingly facilitate or
encourage (including by way of providing information), any inquiries, proposals
or offers that constitute, or that would reasonably be expected to lead to, a
Takeover Proposal; (ii) participate in any negotiations regarding, or furnish to
any person (other than Parent, the Company, any other Investor or any
Representatives of the Investor, Parent, the Company or any other Investor) any
nonpublic information with respect to, any Takeover Proposal; or (iii) engage in
discussions with any Person (other than Parent, the Company, any other Investor
or any Representatives of the Investor, Parent, the Company or any other
Investor) with respect to any Takeover Proposal. Notwithstanding the foregoing,
nothing in this Agreement shall prohibit an Investor (A) who is an officer or
director of the Company from taking any action in the Investor’s capacity as an
officer or director of the Company that is permitted to be taken by an officer
or director of the Company under Section 4.02 of the Merger Agreement and (B)
from engaging in discussions with a third party that the Company is permitted to
engage in discussions with regarding a Takeover Proposal or Acquisition
Transaction pursuant to Section 4.02(c) or 4.02(g) of the Merger Agreement
regarding the Investor’s equity participation, investment or reinvestment in a
Takeover Proposal or an Acquisition Transaction; provided that prior to the
termination of this Agreement, no Investor will enter into any agreement with
respect to any of the foregoing.

 

(b)          If the Investor, or any of the Investor’s Representatives, at any
time during the period beginning on the date hereof and ending on the valid
termination of this Agreement, receives any bona fide Takeover Proposal (or any
other inquiry regarding a potential Takeover Proposal) from a potential bidder
or its Representatives, then the Investor shall promptly: (i) advise the Company
and Parent in writing of such Takeover Proposal or inquiry (including the
identity of the Person making or submitting such Takeover Proposal or inquiry
and the material terms and conditions thereof); and (ii) provide the Company and
Parent with copies of all documents and other written communications received by
the Investor setting forth the terms and conditions of such Takeover Proposal or
inquiry.

 

(c)          The Investor shall, and shall ensure that each of the Investor’s
Representatives and Affiliates (if applicable), immediately terminate and cause
to be terminated any existing solicitation by the Investor or the Investor’s
Representatives or Affiliates of, or discussions or negotiations between the
Investor or the Investor’s Representatives or Affiliates and, any Person
relating to any Takeover Proposal, and the Investor shall be responsible for any
breach of this Agreement by the Investor’s Representatives or Affiliates.

 

 

 

 

(d)          The Investor agrees to promptly inform each of the Investor’s
Representatives and the Representatives of the Investor’s Affiliates’ of the
obligations undertaken in this Article III.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

The Investor hereby represents and warrants to Parent as follows:

 

Section 4.1           Binding Nature of Agreement. This Agreement has been duly
and validly executed and delivered by the Investor and, assuming that this
Agreement constitutes the valid and binding agreement of Parent, constitutes the
valid and binding agreement of the Investor, enforceable against the Investor in
accordance with its terms, except that such enforceability may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium or other similar Laws now or
hereafter in effect relating to creditors’ rights generally, and (ii) general
principles of equity (regardless of whether enforceability is considered in a
proceeding in equity or at law).

 

Section 4.2           Ownership of Shares. As of the date hereof, the Investor
beneficially owns the number of Investor Owned Shares set forth opposite the
name of the Investor on Schedule I hereto under the heading “Investor Owned
Shares”. Such Investor has the sole power to vote (or cause to be voted) the
Investor Owned Shares and has good and valid title to the Investor Owned Shares,
free and clear of any and all Liens, other than those created by this Agreement
or restrictions on transfer arising under applicable securities Law.

 

Section 4.3           No Conflicts. Neither the execution and delivery of this
Agreement by the Investor, nor the consummation by the Investor of the
transactions contemplated hereby, will result in, or give rise to, a violation
or breach of or a default under any of the terms of any material contract,
understanding, agreement or other instrument or obligation to which the Investor
is a party or by which the Investor or any of the Investor Owned Shares or the
Investor’s assets may be bound, or (ii) violate any applicable Law, except, with
respect to any of the foregoing clauses (i) and (ii), as does not and would not
reasonably be expected to impair the Investor’s ability to perform the
Investor’s obligations under this Agreement.

 

Section 4.4           Investment Intent. The Investor is acquiring the Purchased
Units for the Investor’s own account, for investment only, and not with a view
to any resale or public distribution thereof. The Investor agrees that the
Investor will not offer to sell or otherwise dispose of the Purchased Units to
be held by it in violation of any applicable Law. Each the Investor acknowledges
that (a) the Purchased Units have not been registered under the Securities Act,
or any state or foreign securities Laws, (b) there is no public market for the
Purchased Units and there can be no assurance that a public market shall
develop, (c) the Purchased Units are subject to the restrictions on transfer set
forth in the Limited Partnership Agreement and (d) the Investor must bear the
economic risk of its investment in the Purchased Units to be held by it for an
indefinite period of time. The Investor has all requisite legal power and
authority to acquire the Purchased Units in accordance with the terms of this
Agreement and is an “accredited investor” within the meaning of the Rule 501
promulgated under the Securities Act. Such Investor has been given the
opportunity to consult with independent legal counsel regarding the Investor’s
rights and obligations under the Limited Partnership Agreement, has read and
fully understands the terms and conditions contained in the Limited Partnership
Agreement, and intends for such terms to be binding and enforceable upon the
Investor.

 

 

 

 

Section 4.5           Enforceability Against Spouses. If the Investor is a
married individual and the Investor Owned Shares constitute community property
or otherwise require spousal approval in order for this Agreement to be a
legally valid and binding obligation of the Investor, this Agreement has been
duly executed and delivered by Investor’s spouse and constitutes a legally valid
and binding obligation of the Investor’s spouse, enforceable against the
Investor’s spouse in accordance with its terms, except that such enforceability
may be limited by (i) bankruptcy, insolvency, reorganization, moratorium or
other similar Laws now or hereafter in effect relating to creditors’ rights
generally, and (ii) general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law).

 

Section 4.6           Reliance by Parent. Such Investor understands and
acknowledges that Parent is entering into the Merger Agreement in reliance upon
the Investor’s execution and delivery of this Agreement and the representations
and warranties of the Investor contained herein. Such Investor understands and
acknowledges that the Merger Agreement governs the terms of the Merger and the
Transaction.

 

The Investor that is a non-natural person further severally and not jointly
represents and warrants to Parent as follows:

 

Section 4.7           Due Organization. Such Investor is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of formation.

 

Section 4.8           Authority Relative to This Agreement. Such Investor has
the requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. This Agreement and the
consummation by the Investor of the transactions contemplated hereby have been
duly and validly authorized by the board of directors, general partner or
similar governing body of the Investor, and no other corporate proceedings on
the part of the Investor are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby.

 

Section 4.9           No Conflicts. Neither the execution and delivery of this
Agreement by the Investor, nor the consummation by the Investor of the
transactions contemplated hereby, will conflict with or result in any breach of
the organizational documents of the Investor.

 

ARTICLE V
REPRESENTATION AND WARRANTIES OF PARENT

 

Parent hereby represents and warrants to the Investor as follows:

 

Section 5.1           Due Organization. Parent is a limited partnership duly
organized, validly existing and in good standing under the Laws of the State of
Delaware.

 

Section 5.2           Authority Relative to This Agreement. Parent has the
requisite limited partnership power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. This Agreement
and the consummation by Parent of the transactions contemplated hereby have been
duly and validly authorized by the general partner of Parent, and no other
limited partnership proceedings on the part of Parent are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by Parent and,
assuming that this Agreement constitutes the valid and binding agreement of the
Investor, constitutes the valid and binding agreement of Parent, enforceable
against Parent in accordance with its terms, except that such enforceability may
be limited by (i) bankruptcy, insolvency, reorganization, moratorium or other
similar Laws now or hereafter in effect relating to creditors’ rights generally,
and (ii) general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law).

 

 

 

 

Section 5.3           No Conflicts. Neither the execution and delivery of this
Agreement by Parent, nor the consummation by Parent of the transactions
contemplated hereby, will (i) conflict with or result in any breach of the
governing documents of Parent; (ii) require any Permit from any Governmental
Authority; (iii) result in, or give rise to, a violation or breach of or a
default under any of the terms of any material contract, understanding,
agreement or other instrument or obligation to which Parent is a party, or (iv)
violate any applicable Law, except, with respect to any of the foregoing clauses
(i) through (iv), as does not and could not reasonably be expected to impair
Parent’s ability to perform its obligations under this Agreement.

 

Section 5.4           Valid Issuance of Purchased Units. Assuming the truth and
accuracy of the representations and warranties set forth in Section 4.4, when
issued and delivered on the Subscription Closing Date, the Purchased Units shall
be validly issued and fully paid and shall have been issued in compliance with
the Securities Act and applicable state securities Laws.

 

ARTICLE vi

termination

 

Section 6.1           Termination.

 

(a)          Subject to Section 6.1(b), this Agreement shall terminate (except
for Article VI and Article VII, which shall survive such termination), without
further action by any of the parties hereto, and none of Parent or the Investor
shall have any rights or obligations under this Agreement, immediately upon the
earliest to occur of: (i) the termination of this Agreement by mutual written
consent of Parent and the Investor, (ii) the termination of the Merger Agreement
in accordance with its terms (provided, however, that the Investor’s obligations
under Section 2.2(a)(iii) and Section 3.3 shall survive for 18 months following
any termination of the Merger Agreement by Parent pursuant to Section
7.01(c)(ii) of the Merger Agreement as a result of the Board effecting a Company
Adverse Recommendation Change resulting from an Intervening Event) and (iii) the
Effective Time of the Merger.

 

(b)          Notwithstanding Section 6.1(a), termination of this Agreement shall
not prevent any party hereunder from seeking any remedies (at law or in equity)
against any other party hereto for such party’s breach of any of the terms of
this Agreement prior to the termination of this Agreement.

 

ARTICLE vii

 

MISCELLANEOUS PROVISIONS

 

Section 7.1           Dissenters’ Rights. To the extent permitted by applicable
Law, the Investor hereby waives and agrees not to exercise any rights to dissent
from the Transaction that he, she or it may have under applicable Law.

 

Section 7.2           Further Actions. Each of the Parties agrees to use
reasonable best efforts to do all things reasonably necessary to effectuate this
Agreement.

 

Section 7.3           Waivers. No failure on the part of any party to exercise
any power, right, privilege or remedy under this Agreement, and no delay on the
part of any party in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. No party shall be deemed to have waived any claim
arising out of this Agreement, or any power, right, privilege or remedy under
this Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such party; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.

 

 

 

 

Section 7.4          Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or by e-mail of a .pdf attachment) in two
or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed and delivered shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

Section 7.5           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA, REGARDLESS OF
THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF
LAWS THEREOF.

 

Section 7.6           Venue and Exclusive Jurisdiction. Each of the Parties (a)
consents to submit itself to the exclusive personal jurisdiction of the federal
and state courts located in the State of Georgia situated in Fulton County, in
the event any dispute arises out of this Agreement, (b) agrees that he, she or
it will not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court and (c) agrees that he, she or it
will not bring any action relating to this Agreement in any court other than the
federal and state courts located in the State of Georgia situated in Fulton
County. Each Party hereby (i) consents to service of process in any action
between the parties arising in whole or in part under or in connection with this
Agreement in any manner permitted by Georgia Law, (ii) agrees that service of
process made in accordance with clause (i) or made by registered or certified
mail, return receipt requested, at its address specified on the first page of
this Agreement, will constitute good and valid service of process in any such
action, and (iii) waives and agrees not to assert (by way of motion, as a
defense, or otherwise) in any such action any claim that service of process made
in accordance with clause (i) or (ii) does not constitute good and valid service
of process.

 

Section 7.7           Waiver of Jury Trial. Each Party hereby unconditionally
and irrevocably waives, to the fullest extent permitted by applicable Law, any
right it may have to a trial by jury in respect of any Proceeding arising out of
this Agreement. Each party hereto certifies and acknowledges that (a) no
representative, agent or attorney of any other Party has represented, expressly
or otherwise, that such other Party would not, in the event of any action, suit
or proceeding, seek to enforce the foregoing waiver in the event of a legal
action, (b) such {arty has considered the implications of this waiver, (c) such
party makes this waiver voluntarily and (d) such {arty has been induced to enter
into this Agreement, by, among other things, the mutual waiver and
certifications in this Section 7.7.

 

Section 7.8           Notices. Any notice required to be given hereunder shall
be sufficient if in writing, and sent by facsimile transmission or e-mail of a
.pdf attachment (provided that any notice received by facsimile or e-mail
transmission or otherwise at the addressee’s location on any Business Day after
5:00 p.m. (addressee’s local time) shall be deemed to have been received at 9:00
a.m. (addressee’s local time) on the next Business Day), by reliable overnight
delivery service (with proof of service), hand delivery or certified or
registered mail (return receipt requested and first-class postage prepaid),
addressed as follows (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 7.8):

 

 

 

 



  If to Parent to:       c/o Sterling Fund Management, LLC   401 North Michigan
Avenue, Suite 3300   Chicago, Illinois 60611   Attention: Office of General
Counsel   Facsimile No.: (312) 465-7001
Email:  aepstein@sterlingpartners.com       with a copy to:       Katten Muchin
Rosenman LLP   525 West Monroe Street   Chicago, Illinois 60661   Attention: 
Saul Rudo, Esq.     Jeffrey R. Patt, Esq.   Facsimile No. (312) 577-8870  

Email:  saul.rudo@kattenlaw.com

jeffrey.patt@kattenlaw.com

      If to the Investor, to:                       with a copy to:      
Ledbetter Wanamaker Glass LLP   1201 Peachtree St., Suite 1501   Atlanta,
Georgia 30361   Attention: Bruce D. Wanamaker, Esq.   Facsimile No.: (404)
835-9540
Email: bwanamaker@lwglaw.com





 

Section 7.9           Entire Agreement.  This Agreement constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, or among the Parties with respect to the subject matter hereof. This
Agreement shall be binding upon, and shall be enforceable by and inure solely to
the benefit of, the Parties and their respective successors and permitted
assigns; provided, however, that neither this Agreement nor any of the Parties’
rights, interests or obligations hereunder may be assigned or delegated, in
whole or in part, by operation of law or otherwise, without the prior written
consent of the other Parties, and any attempted assignment or delegation of this
Agreement or any of such rights, interests or obligations by any Party without
the other Parties’ prior written consent shall be void and of no effect;
provided, however, that Parent may assign this Agreement to an Affiliate
thereof; provided that, upon such assignment, Parent shall remain jointly and
severally liable with its applicable Affiliate to the Investor for performing
all of its obligations hereunder. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person (other than the Parties) any
right, benefit or remedy of any nature. This Agreement is intended to create a
contractual relationship between the Investor and Parent and is not intended to
create, and does not create, any agency, partnership, joint venture or any like
relationship among the Parties. Without limiting the generality of the
foregoing, neither the Investor nor Parent, by entering into this Agreement,
intends to form a “group” for purposes of Rule 13d-5(b)(1) of the Exchange Act
or any other similar provision of applicable Law with Parent or any other
shareholder of the Company.

 

 

 

 

Section 7.10       Severability. If any term or provision of this Agreement is
held by a court of competent jurisdiction or Governmental Entity to be invalid,
void or unenforceable in any situation in any jurisdiction, such holding shall
not affect the validity or enforceability of the remaining terms and provisions
of this Agreement or the validity or enforceability or application of the
invalid or unenforceable term or provision in any other situation or in any
other jurisdiction. If a final judgment of a court of competent jurisdiction
declares that any term or provision of this Agreement is invalid or
unenforceable, the Parties agree that the court making such determination shall
have the power to limit such term or provision, to delete specific words or
phrases or to replace such term or provision with a suitable and equitable term
or provision that is valid and enforceable and that comes closest to expressing
the intention of the invalid or unenforceable term or provision, and this
Agreement shall be valid and enforceable as so modified. In the event such court
does not exercise the power granted to it in the prior sentence, the Parties
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

 

Section 7.11       Certain Interpretations. For purposes of this Agreement:

 

(a)         Unless otherwise specified, all references in this Agreement to
Articles and Sections shall be deemed to refer to Articles and Sections of this
Agreement.

 

(b)         The Article and Section captions herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof.

 

(c)         Unless the context otherwise requires, words describing the singular
number shall include the plural and vice versa, and words denoting any gender
shall include all genders.

 

(d)         The words “include,” “includes” and “including,” when used herein
shall be deemed in each case to be followed by the words “without limitation.”

 

(e)         The Parties agree that they have been represented by legal counsel
during the negotiation and execution of this Agreement and, therefore, waive the
application of any Law or rule of construction providing that ambiguities in an
agreement or other document shall be construed against the Party drafting such
agreement or document.

 

(f)          “Affiliate” means, with respect to any specified Person, any Person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified.

 

(g)         “Permitted Transferee” means, with respect to the Investor
(including any Permitted Transferee), any immediate family member of the
Investor, any trust, partnership, corporation, limited liability company or
other entity of which the beneficiaries or beneficial owners, as the case may
be, are the Investor or Permitted Transferees, a trust or other entity for the
benefit of any Person that is qualified as a charitable organization under
Section 501(c)(3) of the Code, or a family foundation established by or on
behalf of the Investor for the purpose of making charitable gifts or donations
to Persons that are qualified as charitable organizations under Section
501(c)(3) of the Code.

 

(h)         “Representative” means, with respect to any Person, any director,
officer, other employee, accountant, consultant, legal counsel, financial
advisor, agent or other representative of such Person.

 

 

 

 

Section 7.12         Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in Parent any direct or indirect ownership or incidence
of ownership of or with respect to any Investor Owned Shares. All rights,
ownership and economic benefits of and relating to the Investor Owned Shares
shall remain vested in and belong to the Investor, and Parent shall have no
authority to direct the Investor in the voting or disposition of any of the
Investor Owned Shares, except as otherwise provided in this Agreement.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed,
as of the date first above written.

 

  PARENT:       BLUE EAGLE HOLDINGS, L.P.         By:     Name:      Title:  

 

  INVESTOR:                     Address:                 Facsimile:  

 

 

 

 

Spousal Consent to Subscription and Support Agreement

 

The undersigned (a) understands that, pursuant to the provisions of the
Subscription and Support Agreement (the “Agreement”) to which this Spousal
Consent is attached, _____________________ has agreed not to tender the Investor
Owned Shares in the Offer and, upon the terms and subject to the conditions of
the Agreement, to contribute and deliver to Parent all of the Investor Owned
Shares, (b) understands that she may have a community property or other interest
in the Investor Owned Shares, and (c) consents to such non-tender provisions and
the Subscription and agrees to be bound by each and every provision of the
Agreement. Capitalized terms used in this Spousal Consent and not otherwise
defined herein shall have the meanings ascribed to them in the Agreement.

 

   

 

 

 

 

Schedule I

 

Investor   Investor Owned Shares   Purchased Units          

 

 

 

 

Exhibit A

 

Form of Amended and Restated Limited Partnership Agreement

 

[Incorporate by reference to Exhibit B to Exhibit 10.2 to the Current Report on
Form 8-K
of Innotrac Corporation filed on November 15, 2013]

 

 

